DETAILED ACTION
The instant application having Application No. 17/091,821 has a total of 20 claims pending in the application.  There are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 12/18/2020, 4/5/2021, 9/16/2021 and 3/10/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #90 R2-152490 “Consideration on UL delay measurement” (hereinafter, Qualcomm) in view of 3GPP TSG-RAN WG2 Meeting #91 R2-153145 “UE delay measurement” (hereinafter, Nokia).

Regarding Claim 1, Qualcomm teaches a communication method, comprising: determining, by a first communications apparatus, buffer latency information, wherein the buffer latency information is determined based on a buffer latency of one or more data packets, and wherein the buffer latency indicates one of a time interval between a time point at which a data packet arrives at an access stratum (AS) and a time point at which a corresponding buffer status report (BSR) is sent, or a time interval between a time point at which a data packet arrives at an AS and a time point at which a corresponding uplink grant is received (“We believe this direction is something RAN2 should explore and would like to propose the following UL delay measurement. T_ULdelay (i) = t_Grant(i) — t_Arrival (i) where: - t_Grant is the time when the UE receives the first UL grant for PDCP SDU i.  – t_Arrival is the time when PDCP SDU i arrives at PDCP upper SAP” – See p. 1; A buffer delay/latency is determined based on a time difference between arrival of an SDU (packet) at the PDCP (access stratum) and the reception of an uplink grant for the SDU).
Qualcomm does not explicitly teach sending, by the first communications apparatus, the buffer latency information.
However, Nokia teaches sending, by the first communications apparatus, the buffer latency information (“The other option is to measure the latency at the UE and report the results to the network” – See p. 2; The UE measures buffer latency and reports it to the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qualcomm to send, by the first communications apparatus, the buffer latency information.  Motivation for doing so would be to enable detection of potential issues with service quality (See Nokia, p. 1).

“We believe this direction is something RAN2 should explore and would like to propose the following UL delay measurement. T_ULdelay (i) = t_Grant(i) — t_Arrival (i) where: - t_Grant is the time when the UE receives the first UL grant for PDCP SDU i.  – t_Arrival is the time when PDCP SDU i arrives at PDCP upper SAP” – See p. 1; The buffer latency information relates to at least one PDCP SDU (data packet)).

Regarding Claim 3, Qualcomm in view of Nokia teaches the method of Claim 1.  Qualcomm further teaches that the determining, by a first communications apparatus, buffer latency information comprises: determining, by the first communications apparatus, the buffer latency information based on a data packet type, wherein the data packet type comprises one of: a service data adaptation protocol (SDAP), a service data unit (SDU), an SDAP protocol data unit (PDU), a packet data convergence protocol (PDCP) PDU, a radio link control (RLC) PDU, or a media access control (MAC) PDU (“We believe this direction is something RAN2 should explore and would like to propose the following UL delay measurement. T_ULdelay (i) = t_Grant(i) — t_Arrival (i) where: - t_Grant is the time when the UE receives the first UL grant for PDCP SDU i.  – t_Arrival is the time when PDCP SDU i arrives at PDCP upper SAP” – See p. 1; The buffer latency information is determined based a data packet type which is an SDU).

Regarding Claim 5, Qualcomm in view of Nokia teaches the method of Claim 1.  Qualcomm further teaches that the determining, by a first communications apparatus, buffer latency information comprises: determining, by the first communications apparatus, the buffer latency information based on a reporting granularity, wherein the reporting granularity comprises at least one of a data packet, a “We believe this direction is something RAN2 should explore and would like to propose the following UL delay measurement. T_ULdelay (i) = t_Grant(i) — t_Arrival (i) where: - t_Grant is the time when the UE receives the first UL grant for PDCP SDU i.  – t_Arrival is the time when PDCP SDU i arrives at PDCP upper SAP” – See p. 1; The buffer latency information is based on a PDCP SDU (data packet) level granularity).

Claims 6, 11 and 16 are rejected based on reasoning similar to Claim 1.
Claims 7, 12 and 17 are rejected based on reasoning similar to Claim 2.
Claim 8, 13 and 18 are rejected based on reasoning similar to Claim 3.
Claim 10, 14 and 19 are rejected based on reasoning similar to Claim 5.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #90 R2-152490 “Consideration on UL delay measurement” (hereinafter, Qualcomm) in view of 3GPP TSG-RAN WG2 Meeting #91 R2-153145 “UE delay measurement” (hereinafter, Nokia) and further in view of Fukuta et al. (US 2018/0084451).

Regarding Claim 4, Qualcomm in view of Nokia teaches the method of Claim 3.  Qualcomm and Nokia do not explicitly teach receiving, by the first communications apparatus, indication information that indicates the data packet type.
However, Fukuta teaches receiving, by the first communications apparatus, indication information that indicates the data packet type (“In step S41, the eNB 200 transmits the measurement configuration information to the UE 100. Various types of measurement configuration parameters included in the measurement configuration information are stored. The measurement configuration parameter includes a report trigger that is a trigger for reporting the measurement results of the uplink delay time” – See [0109]; “Possible reporting trigger … Per each PDCP SDU … Measurement target (optional) Data Loss, Scheduled IP Throughput, Data Volume, Packet Delay, etc” – See [0233]-[0240; The UE receives a measurement configuration including a PDCP SDU (packet type) as a reporting trigger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qualcomm to receive, by the first communications apparatus, indication information that indicates the data packet type.  Motivation for doing so would be to enable the sending of the buffer latency information to be triggered on a per SDU basis.

Claim 9 is rejected based on reasoning similar to Claim 4.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #90 R2-152490 “Consideration on UL delay measurement” (hereinafter, Qualcomm) in view of 3GPP TSG-RAN WG2 Meeting #91 R2-153145 “UE delay measurement” (hereinafter, Nokia) and further in view of Damnjanovic et al. (US 2009/0196275).

Regarding Claim 15, Qualcomm in view of Nokia teaches the method of Claim 14.  Qualcomm and Nokia do not explicitly teach receiving, by the second communications apparatus, an identifier corresponding to the reporting granularity.
However, Damnjanovic teaches receiving, by the second communications apparatus, an identifier corresponding to the reporting granularity (“Each RLC SDU can be time stamped (e.g., by delay budget reporter 208, . . . ) when it arrives at buffer 206 (e.g., PDCP buffer, . . . )” – See [0051]; “Delay budget reporter 208 can further include a MAC header generator 210 that formats a Medium Access Control (MAC) header based upon the value of the head-of-line delay budget as yielded by delay budget reporter 208” – See [0052]; “The MAC header can carry a logical channel identifier (ID), which is one-to-one mapped to the radio bearer” – See [0061]; The buffer delay/latency information transmitted for SDUs/packets in a PDCP buffer includes a logical channel identifier corresponding to a logical channel granularity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qualcomm to receive, by the second communications apparatus, an identifier corresponding to the reporting granularity.  Motivation for doing so would be to enable the UE to report bearer specific delay/latency information to the base station (See Damnjanovic, [0057] and [0061]).

Claim 20 is rejected based on reasoning similar to Claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478